 1                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11   APARTMENT ASSOCIATION OF                   Case No. 2:20-cv-04479-ODW (JEMx)
     GREATER LOS ANGELES, in its
12   representative capacity on behalf of its
     association members; HYW, Limited
13   Partnership, CITY OF LOS ANGELES           JUDGMENT
     HOTEL/MOTEL ASSOCIATION, in its
14   representative capacity on behalf of its
15   association members; BALUBHAI G.
     PATEL; HAROLD GREENBERG,
16
                       Plaintiffs,
17
           v.
18
     CITY OF LOS ANGELES, a municipal
19   corporation, and DOES 1-10 INCLUSIVE,
20                     Defendants.
21
22
23
24
25
26
27
28
 1           Pursuant to the Court’s Order Granting Defendant’s Motion to Dismiss, it is
 2   therefore ORDERED, ADJUDGED, and DECREED as follows:
 3           1.    Plaintiffs shall recover nothing from Defendant; and
 4           2.    Plaintiffs’ Complaint is dismissed on the merits and with prejudice.
 5           All dates and deadlines are VACATED. The Clerk of the Court shall close this
 6   case.
 7
 8           IT IS SO ORDERED.
 9
10           June 2, 2021
11
12                                 ____________________________________
13                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
